Citation Nr: 1815548	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hammer toes to the right foot.

2.  Entitlement to service connection for hammer toes to the left foot.

3.  Entitlement to a rating in excess of 10 percent for right hallux valgus, to include consideration for an extra-schedular evaluation.

4.  Entitlement to a rating in excess of 10 percent for left hallux valgus, to include consideration for an extra-schedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In correspondence dated in June 2017 the Veteran withdrew her request for a Board hearing.  

The Board notes that in a January 2018 brief the Veteran raised the issue of entitlement to extra-schedular consideration for her service-connected hallux valgus disabilities.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Therefore, the issues listed on the title page of this decision have been revised to reflect all matters for appellate review.

The Veteran's statements in a March 2014 VA Form 9 may be construed as an intent to reopen service connection claims for depression, indigestion, fibromyalgia, and residuals of colon cancer, but these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that she has hammer toes to the right and left feet as a result of action service, specifically as a residual of her bilateral foot surgeries, and that her service-connected left and right foot hallux valgus disabilities are more severely disabling.  As the medical issues involved in her claims are complex and the manifest foot symptoms are not clearly distinguishable from each other, further development is required for adequate determinations.

In her March 2014 VA Form 9 the Veteran asserted, in essence, that X-ray studies performed by a non-VA podiatrist demonstrated that her left and right foot hammer toes were a result of her foot surgery during active service.  It is unclear if the reports of those studies are included in the available record.  Appropriate action as to this matter is required.

The Veteran also contends that she experiences burning sensations and pain to the sole of her feet due to broken bones in the feet.  Although a 1997 rating decision denied entitlement to service connection for frostbite, service treatment records show the Veteran was treated for frostbite to the feet in January 1991.  The Board notes that in VA correspondence dated in August 2011 the Veteran was, in essence, advised that outpatient treatment records indicated a nerve disability that might be secondary to her bilateral hallux valgus and suggested the action necessary to file such a claim.  No claim was subsequently submitted; however, the Board finds an additional examination is required to distinguish all present symptomatology attributable to the service-connected hallux valgus, residual of bilateral bunionectomy, disabilities from symptoms that may be clearly attributed to nonservice-connected disabilities.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information in support of her service connection claims sufficient to allow VA to obtain copies of the non-VA podiatrist records noted in her March 2014 VA Form 9.  Appropriate action must be taken upon receipt of such information and any necessary authorization.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for an appropriate examination for opinions as to the current nature and extent of her service-connected left and right hallux valgus disabilities.  All manifest symptoms involving the feet should be identified with an assessment as to whether such symptoms may be clearly distinguishable from the service-connected hallux valgus, residual of bunionectomy, disabilities.  

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal, to include consideration of referral for extra-schedular rating evaluations under the provisions of 38 C.F.R. § 3.321(b).  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


